IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-60198
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

CRAIG EDWARD TANNER,
a/k/a Gerald Bongiorno,
a/k/a Jerry Neil Tanner,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 1:94-CR-123
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.


PER CURIAM:*

     Craig Edward Tanner appeals his sentence resulting from his

guilty plea to an indictment for conspiracy to import marijuana.

Tanner asserts that he was not factually connected to all of the

marijuana shipments for which he was held accountable at

sentencing.    At the sentencing hearing, the Government presented


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-60198
                                - 2 -

the testimony of a special agent with the U.S. Customs Service

who tied Tanner to the marijuana shipments in question using four

separate criteria - the return address, the method of packaging,

Tanner’s areas of operation, and Tanner’s previous arrest

locations.

     The district court was not clearly erroneous in the amount

of marijuana it considered relevant to the determination of

Tanner’s offense conduct.   United States v. Vital, 68 F.3d 114,

117 (5th Cir. 1995).

     AFFIRMED.